Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application 17/332,171 filed on May 27, 2021. Claims 1-29 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-29 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 (hereafter “patent claim”) of U.S. Patent No. 11,044,345.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,044,345 as outlined in the table below:

Examined claim 9
The method according to claim 1, wherein the first device is a client device.



Examined claim 1
A method for use with a first device that comprises a wireless modem for Radio Frequency (RF) communication, for use with a first web server that is a Hypertext Transfer Protocol Secure (HTTPS) server that respectively responds to HTTPS requests and stores a first web-page that is identified by a first Uniform Resource Locator (URL), for use with a second server identified in the Internet by a first Internet Protocol (IP) address, and for use with a list of IP addresses, the method comprising:


        selecting an IP address from the list;
       sending, by the first device over the RF communication using the wireless modem, to the second device using the first IP address over the Internet in response to the identifying and the selecting, a HTTS request that comprises the first URL and the selected IP address; and
       receiving, by the first device over the RF communication using wireless modem, over the Internet in response to the sending, from the second device using the selected IP address, the first web page,
      wherein each of the IP address in the list is associated with a geographical location, and 
      wherein the selecting is based on the geographical location.







Patent claim 1
A method for use with a requesting client device that comprises an Hypertext Transfer Protocol (HTTP) client, the requesting client device comprises a wireless modem for Radio Frequency (RF) communication, for use with a first web server that is a HTTP server that respectively responds to HTTP requests and stores a first content that comprises a web-page that is identified by a first content identifier, for use with a HTTP request for the first content, for use with a second server distinct from the first web server and identified in the Internet by a second IP address, and for use with a list of IP addresses, the method comprising:

        selecting an IP address from the list;
       sending, by the requesting client device over the RF communication using the wireless modem, to the second server using the second IP address over the Internet in response to the identifying and the selecting, the first content identifier and the selected IP address; and
       receiving, by the requesting client device over the RF communication using wireless modem, over the Internet in response to the sending, from the second server using the selected IP address, the first content,
      wherein each of the IP address in the list is associated with a geographical location, and 
      wherein the selecting is based on the geographical location.



	Examined claim 9 recites the similar limitations in patent claim 1. Thus, it would have been obvious to recite similar limitations in patent claim 1 that is obvious variation. Examined claims 2-8, 10-29 recite the similar limitations of patent claims 2-29.

Claims 1-29 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 (hereafter “patent claim”) of U.S. Patent No. 10,637,968.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,637,968 as outlined in the table below:











Examined claim 1
A method for use with a first device that comprises a wireless modem for Radio Frequency (RF) communication, for use with a first web server that is a Hypertext Transfer Protocol Secure (HTTPS) server that respectively responds to HTTPS requests and stores a first web-page that is identified by a first Uniform Resource Locator (URL), for use with a second server identified in the Internet by a first Internet Protocol (IP) address, and for use with a list of IP addresses, the method comprising:


        selecting an IP address from the list;
       sending, by the first device over the RF communication using the wireless modem, to the second device using the first IP address over the Internet in response to the identifying and the selecting, a HTTS request that comprises the first URL and the selected IP address; and
       receiving, by the first device over the RF communication using wireless modem, over the Internet in response to the sending, from the second device using the selected IP address, the first web page,
      wherein each of the IP address in the list is associated with a geographical location, and 
      wherein the selecting is based on the geographical location.

Patent claim 12
The method according to claim 11, wherein the selecting is based on the geographical location.

Patent claim 11
The method according to claim 1, wherein each of the IP addresses in the list is associated with a geographical location.

Patent claim 1
A method for use with a requesting client device that comprises an Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) client, for use with a first web server that is a HTTP or HTTPS server that respectively responds to HTTP or HTTPS requests and stores a first content identified by a first content identifier, for use with a second server distinct from the first web server and identified in the Internet by a second IP address, and for use with a list of IP addresses, the method comprising:
        identifying, by the requesting client device, an HTTP or HTTPS request for the first content;
       selecting, by the requesting client device, an IP address from the list;
      sending, by the requesting client device, to the second server using the second IP address over the Internet in response to the identifying and the selecting, the first content identifier and the selected IP address; and

       receiving, by the requesting client device, over the Internet in response to the sending, from the second server using the selected IP address, the first content.



	Examined claim 1 recites the similar limitations in patent claim 12. Thus, it would have been obvious to recite similar limitations in patent claim 12 that is obvious variation. Examined claims 2-29 recite the similar limitations of patent claims 2-10, 13-29.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459